Citation Nr: 0738393	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-03 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus with erectile 
dysfunction, cataract, tinea cruris, and bilateral upper 
extremity and lower extremity peripheral neuropathy     

2.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD) prior to 
September 11, 2006.     

3.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD from September 11, 2006.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in May 2001, July 2001, 
and October 2007 by the Department of Veterans Affairs (VA), 
Regional Office (RO), in Houston, Texas.  The May 2001 rating 
decision denied entitlement to an increased rating for PTSD 
and continued the 50 percent rating.  The July 2001 granted 
service connection for diabetes mellitus with erectile 
dysfunction and assigned a 20 percent rating from July 9, 
2001.  The October 2007 rating decision assigned a 70 percent 
rating to the PTSD from September 11, 2006.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  In August 2007, additional evidence in the 
form of VA treatment records were associated with the claims 
folder.  The veteran submitted a waiver to the Board and 
waived his right to have the case remanded to the RO for 
review of the additional evidence.  Therefore, the Board 
finds that a remand for the RO's initial consideration of 
this evidence is not required and the Board may proceed with 
the adjudication of this appeal.  38 C.F.R. § 20.1304(c).  

The Board notes that after the October 2006 supplemental 
statement of the case was issued and before the appeal was 
transferred to the Board in October 2007, additional 
pertinent evidence was received at the RO and associated with 
the claims folder.  The evidence consists of treatment 
records from the Vet Center dated from November 2005 and 
August 2007 and a VA psychiatric examination dated in 
September 2007.  The veteran did not waive his right to have 
the evidence reviewed by the RO.  Therefore, the Board finds 
that a remand for the RO's initial consideration of this 
evidence is required.  See 38 C.F.R. § 19.31 (2007).  The 
Board may proceed with the adjudication of the issue of 
entitlement to a higher initial rating for diabetes mellitus 
since the additional evidence is not relevant to that claim.  
The Board may also proceed with the adjudication of the issue 
of entitlement to a disability rating in excess of 50 percent 
for PTSD prior to September 11, 2006 because, as discussed 
below, the Board is partially granting this appeal and the 
veteran will not be prejudiced.  

The issue of entitlement to a disability evaluation in excess 
of 70 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected diabetes mellitus, type II requires 
oral medication, restricted diet, and regular insulin and 
does not result in regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, or complications that would be 
compensable if separately evaluated.

2.  Prior to September 11, 2006, the service-connected PTSD 
was manifested by severe occupational and social impairment 
with deficiencies in most areas such as family relations, 
work, thinking, and mood and an inability to establish and 
maintain effective work and social relationships.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2007).

2.  Prior to September 11, 2006, the criteria for a 70 
percent rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in April 2001, August 2004, and 
April 2005.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
claims for service connection and for increased ratings, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was provided with the VCAA Dingess notice in letters dated in 
August 2004, April 2005, and March 2006.   

Although a portion of the VCAA notice was provided to the 
veteran subsequent to the initial AOJ unfavorable decision, 
the Board finds that there is no prejudice to the veteran.  
After the August 2004, April 2005, and March 2006 VCAA notice 
letters were provided, the veteran had over three years to 
respond to the notice and submit additional evidence in 
support of his claims before the claims were certified and 
transferred to the Board.  The claims were readjudicated by 
the RO in November 2004, January 2006, and October 2006.  The 
Board points out that the veteran has not alleged any 
prejudice.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for increased initial 
ratings, and the duty to assist requirements have been 
satisfied.  All available service medical records were 
obtained.  VA treatment records from Corpus Christi VA 
medical facilities dated from March 2000 to August 2007 have 
been obtained.  Treatment records from the Vet Center have 
been obtained.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
examinations in April 2001, June 2003, September 2004, 
October 2005, August 2006, and September 2007 to determine 
the nature and severity of the diabetes mellitus and PTSD. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Rating Diabetes Mellitus

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Rating Schedule.  38 C.F.R. § 4.119.  
Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated warrants a 100 
percent disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  

Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, a glucose tolerance is not 
necessary solely for rating purposes.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Rating PTSD

The Rating Schedule reads as follows:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

In determining whether a veteran meets the new criteria for a 
70 percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).  The only 
criteria for a total disability rating for any disability 
rated in accordance with the VA General Rating Formula for 
Mental Disorders are total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. 
Cir. 2004). 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

Entitlement to a higher initial rating for Diabetes Mellitus

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the veteran's diabetes 
mellitus, type II is not warranted.  The medical evidence of 
record shows that the veteran currently takes insulin and 
oral hypoglycemic agents on a daily basis due to the diabetes 
mellitus.  He is also on a restricted ADA diet.  See the VA 
examinations reports dated in April 2001, June 2003, 
September 2004, October 2005, and August 2006.  

There is no competent medical evidence that the veteran's 
diabetes mellitus causes regulation of activities.  The VA 
examination reports dated in August 2006, October 2005, and 
September 2004 indicate that the diabetes mellitus does not 
cause limitation of activity, restriction of activity, or 
functional impairment.  The June 2003 VA examination report 
indicates that the veteran's knee disabilities cause 
restriction of activity, not the diabetes mellitus.  There is 
no competent evidence that the veteran has been hospitalized 
due to episodes of ketoacidosis or hypoglycemic reactions.  
See the VA examinations reports dated in April 2001, 
September 2004, October 2005, and August 2006 which indicates 
that the veteran denied hypoglycemic reactions or 
hospitalization due to the diabetes mellitus.  There is no 
evidence of weekly visits to a diabetic care provider.  The 
VA examiner reports dated in September 2004 and October 2005 
indicate that the veteran visited his doctor from 8 to 12 
times a year.     

The medical evidence of record shows that the veteran has 
several diabetic complications.  The Board finds that 
separate compensable evaluations are not warranted for these 
complications.   

The medical evidence of record establishes that the veteran 
has a diabetic cataract.  In an October 2006 rating decision, 
service connection was granted for diabetic cataract and a 
zero percent evaluation was assigned from November 2, 2005.  
The Board finds that this complication is not compensable if 
it is evaluated separately.  A November 2005 VA eye 
examination report reflects a diagnosis of diabetic cataract.  
The Board notes that cataracts, senile and others, 
preoperative, are rated based on impairment of vision.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6028.  In general, for the 
purposes of vision disability evaluation, corrected distance 
vision measurements are applied.  See 38 C.F.R. § 4.75 
(2007).

The November 2005 VA eye examination indicates that 
uncorrected far vision in the right eye was 20/20 and 
corrected vision was 20/20.  Uncorrected near vision in the 
right eye was 20/25 and corrected near vision was 20/20.  In 
the left eye, uncorrected far vision was 20/20 and corrected 
far vision was 20/20.  Uncorrected near vision was 20/25 and 
corrected near vision was 20/20.  A May 2006 VA eye consult 
record indicates that corrected vision in the right and left 
eye was 20/20-3.  The veteran's cataracts are currently 
evaluated as noncompensable under Diagnostic Code 6079, which 
contemplates normal vision of 20/40 bilaterally.  A 10 
percent evaluation is warranted by vision of 20/100 in one 
eye and 20/40 in the other (Diagnostic Code 6079), vision of 
20/70 in one eye and 20/40 in the other (Diagnostic Code 
6079), vision of 20/50 in one eye and vision of 20/50 in the 
other (Diagnostic Code 6078), and vision of 20/50 in one eye 
and vision of 20/40 in the other (Diagnostic Code 6079).  The 
examination findings do not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.84a, Diagnostic Codes 
6028, 6078, 6079, Table V.  The Board further notes that the 
November 2005 VA eye examination indicates that there was no 
evidence of diabetic retinopathy.  

The medical evidence of record establishes that the veteran 
has tinea cruris due to diabetes.  An October 2005 VA 
examination report indicates that the tinea cruris was a 
complication of diabetes which had been poorly controlled.  
In an October 2006 rating decision, service connection was 
granted for tinea cruris and a zero percent evaluation was 
assigned from October 18, 2005.  The Board finds that this 
complication is not compensable if it is evaluated 
separately.  The Board notes that tinea cruris is rated under 
Diagnostic Code 7813, dermatophytosis.  Under Diagnostic Code 
7813, the skin disorder is to be rated as disfigurement of 
the head face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (Diagnostic Code 7806).  38 C.F.R. § 4.118, 
Diagnostic Code 7813.  

Under Diagnostic Code 7806, dermatitis or eczema, a zero 
percent rating is warranted for less than 5 percent of the 
entire body or less than 5 percent of the exposed areas 
affected, and no more than topical therapy required during 
the past 12 month period.  A 10 percent rating is warranted 
for at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent but less than 20 percent 
of the exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
compensable disability evaluation for the service-connected 
tinea cruris under Diagnostic Codes 7813 and 7806.

The medical evidence shows that the tinea cruris affects less 
than 5 percent of the entire body or less than 5 percent of 
the exposed areas.  The October 2005 VA examination report 
indicates that there were signs of skin disease along the 
crural area with ulceration, exfoliation, and tissue loss of 
less than six square inches.  There was hyperpigmentation of 
less than six square inches.  There was no crusting, 
induration, inflexibility, hypopigmentation, abnormal 
texture, or limitation of motion.  The skin lesion was zero 
percent in the exposed areas and the skin lesion coverage 
relative to the whole body was one percent.  There is no 
competent evidence of record that the tinea cruris affects at 
least 5 percent but less than 20 percent of the entire body 
or exposed areas.  There is no evidence that systemic therapy 
or intermittent systemic therapy is required for the duration 
of less than six weeks during the past twelve months.  Thus, 
a separate compensable disability evaluation is not warranted 
for the tinea cruris under Diagnostic Codes 7806 and 7813.     

A compensable disability evaluation is not warranted under 
Diagnostic Code 7800, disfigurement of the head, face, or 
neck, because the medical evidence of record shows that the 
tinea pedis does not affect the face, head, or neck.  The 
October 2005 VA examination report indicates that the tinea 
cruris involved the crural area.  A compensable disability 
evaluation is not warranted under Diagnostic Codes 7801 to 
7805, because there is no medical evidence that the tinea 
cruris causes any scars.  See the October 2005 VA examination 
report.  The Board notes that the November 2006 VA diabetes 
examination report did not detect a skin disease due to the 
diabetes mellitus.  Onychomycosis was detected but the 
examiner noted that it was not related to the diabetes 
mellitus.  The September 2004 VA examination report indicates 
that there were no signs of skin disease present.  The 
examination findings do not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7806, 7813.   

The medical evidence of record establishes that the veteran 
has peripheral neuropathy due to diabetes.  In a January 2004 
rating decision, service connection was granted for bilateral 
peripheral neuropathy of the upper and lower extremities and 
a zero percent evaluation was assigned.  Diseases of the 
peripheral nerves are rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510 to 8519, 8610 to 8619, 8710 to 8719 
(upper extremity) and under Diagnostic Codes 8520 to 8530, 
8620 to 8630, and 8720 to 8730 (lower extremities).  See 
38 C.F.R. § 4.124, Diagnostic Codes 8510 to 8730 (2007).  

The rating schedule provides guidance in determining the 
severity of nerve paralysis.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or 
trifacial neuralgia, may be rated up to complete paralysis of 
the affected nerve.  38 C.F.R. § 4.124 (2007).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2007).

The Board finds that the complication of peripheral 
neuropathy of the upper and lower extremities is not 
compensable if it is evaluated separately.  The medical 
evidence shows that peripheral neuropathy manifested as 
neuralgia or neuritis was detected in the past but the more 
recent examination findings did not detect peripheral 
neuropathy.  The August 2006 VA examination report indicates 
that no peripheral neuropathy was detected upon examination.  
Neurologic examination revealed normal reflexes in both upper 
and lower extremities.  There was normal monofilament testing 
in both upper and lower extremities.  The October 2005 VA 
examination report indicates that peripheral nerve 
examination was normal.  Neurological examination of the 
upper and lower extremities revealed that motor function was 
within normal limits.  Sensory examination function was 
abnormal with findings of decreased sensation along the 
fingertips and along the toes.  The examiner indicated that 
the neurological condition resulted in neuralgia.  The 
September 2004 VA examination report indicates that 
peripheral nerve examination was normal.  Neurological 
examination of the upper extremities revealed that motor and 
sensory function was within normal limits.  Neurological 
examination of the lower extremities revealed that motor 
function was within normal limits.  Sensory examination 
function was abnormal with findings of decreased pinprick in 
the feet.  The examiner indicated that the neurological 
condition resulted in neuritis.  The June 2003 VA examination 
report indicates that the examiner did not find any evidence 
of peripheral neuropathy.  The April 2001 VA examination 
report indicates that neurological examination of the upper 
and lower extremities revealed normal motor function, no 
evidence of muscle atrophy, normal sensory, and normal 
reflexes.  

The Board concludes the examination findings showing 
intermittent objective findings of deceased sensation along 
the fingers and toes do not meet the criteria for mild 
impairment under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 
8519, 8610 to 8619, 8710 to 8719 (upper extremity) and under 
Diagnostic Codes 8520 to 8530, 8620 to 8630, and 8720 to 8730 
(lower extremities).  See 38 C.F.R. § 4.124, Diagnostic Codes 
8510 to 8730.  As discussed above, the most recent VA 
examination in August 2006 did not detect peripheral 
neuropathy.  Thus, a separate compensable rating for 
peripheral neuropathy of the upper and lower extremities is 
not warranted.  

The medical evidence of record establishes that the veteran 
has erectile dysfunction due to diabetes.  The veteran is 
currently receiving special monthly compensation for the loss 
of erectile function as loss of use of a creative organ under 
the provisions of 38 U.S.C.A. § 1114(k) (West 2002) and 38 
C.F.R. § 3.350(a) (2007).  The current evaluation under the 
rating schedule is noncompensable.

The rating schedule provides that a loss of erectile power 
can be rated as 20 percent disabling if it is accompanied by 
a deformity of the penis.  38 C.F.R. § 4.115b, Code 7522 
(2007).  A 20 percent rating can also be assigned for removal 
of the glans of the penis.  38 C.F.R. § 4.115b, Code 7521 
(2007).  A 30 percent rating can be assigned if there is 
removal of half or more of the penis.  38 C.F.R. § 4.115b, 
Code 7520 (2007).

There is no evidence of a deformity of the penis, or of 
removal of the glans, or loss of half or more of the penis.  
The veteran has not testified of any of these manifestations, 
nor has he identified any medical documentation for them.  
The VA examination reports and clinical records establish 
that the veteran does not have a deformity of the penis, 
removal of the glans, or loss of half or more, as required 
for a compensable schedular rating.  Consequently, a 
compensable evaluation for erectile dysfunction is not 
warranted.  

The Board finds that the veteran's current symptoms 
associated with his diabetes are adequately contemplated in 
the current 20 percent disability rating.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus, type II.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b). 

Lastly, the Board finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that a 20 percent evaluation is warranted for the service-
connected diabetes mellitus since July 9, 2001, the date of 
receipt of the service connection claim.  There is no 
evidence that the veteran's service-connected diabetes 
mellitus has met the criteria for a higher rating at any time 
since July 9, 2001.  It appears from the medical evidence 
that the disability has remained essentially constant over 
the entire period.  Accordingly, a staged rating under 
Fenderson is not warranted. 

Entitlement to a disability evaluation in excess of 50 
percent for PTSD prior to September 11, 2006

In applying the law to the existing facts, the Board finds 
that the veteran's PTSD more closely approximates the 
criteria for a 70 percent rating prior to September 11, 2006.  
The Board notes that the veteran's claim for an increased 
rating for PTSD was received at the RO on March 13, 2001, so 
the Board will evaluate the severity of the PTSD from March 
2001 to September 10, 2006.  

The medical evidence for the time period in question shows 
that the veteran has deficiencies in family relations.  In an 
April 2001 statement, the veteran's counseling therapist at 
the Vet Center indicated that the veteran experienced social 
isolation and his GAF score was 50.  The therapist indicated 
that the veteran's GAF score during emotional relapse, which 
occurs frequently, was 45.  GAF scores of 45 to 50 are 
indicative of serious impairment in social functioning.  The 
May 2001 VA psychiatric examination report notes that the 
veteran had a GAF score of 51 which is indicative of moderate 
social impairment.  The report noted that the veteran had 
been married three times; he was currently married to his 
third wife.  The veteran reported that his symptoms were 
increasing.  The June 2003 VA psychiatric examination report 
indicates that the veteran was closed off from his family and 
he spent little time with them.  His GAF score was noted to 
be 56, which is indicative of moderate social impairment.  

In a June 2005 statement, the veteran's counseling therapist 
at the Vet Center indicated that the veteran was seriously 
disabled due to the PTSD.  The veteran's GAF was noted to be 
48 which is indicative of serious social impairment.  An 
October 2005 VA psychiatric examination report indicates that 
the examiner concluded that the veteran was unable to 
establish effective social relationships.  The veteran's GAF 
score was 50 which is indicative of serious social 
impairment.  An August 2006 VA psychiatric examination report 
notes that the veteran reported that his PTSD had slightly 
increased since the last examination.  The veteran reported 
that he was withdrawing from his family and there was tension 
in his home.  The report indicates that the GAF score was 52 
which was indicative of moderate difficulty in social 
functioning.  An August mental health evaluation report 
indicates that the veteran's GAF score was 51.  

The medical evidence shows that the veteran has deficiencies 
in work.  The evidence of record shows that the veteran has 
been employed as a mechanic worker and work leader for 25 
years and he recently retired for medical reasons in August 
2006.  The medical evidence of record shows that the veteran 
has had difficulty and deficiencies at work.  In an April 
2001 statement, the veteran's counseling therapist at the Vet 
Center indicated that the veteran experienced difficulty with 
anger control and he had work-related stress and difficulty 
in relationships with his coworkers.  The veteran's GAF score 
was 50.  The therapist indicated that the veteran's GAF score 
during emotional relapse, which occurs frequently, was 45.  
GAF scores of 45 to 50 are indicative of serious impairment 
in occupational functioning.  The May 2001 VA psychiatric 
examination report indicates that the veteran had a GAF score 
of 51 which is indicative of moderate occasional impairment.  
The report noted that the veteran reported that his symptoms 
were increasing.  The June 2003 VA psychiatric examination 
report indicates that the veteran's GAF score was noted to be 
56, which is indicative of moderate occupational impairment.  

In a June 2005 statement, the veteran's counseling therapist 
indicated that the veteran was seriously disabled due to the 
PTSD.  The veteran's GAF was noted to be 48 which is 
indicative of serious occupational impairment.  An October 
2005 VA psychiatric examination report indicates that the 
examiner concluded that the veteran was unable to establish 
effective work relationships.  The veteran's GAF score was 50 
which is indicative of serious occupational impairment.  A 
May 2006 VA mental health treatment record indicates that the 
veteran reported having suicidal ideation.  An August 2006 VA 
psychiatric examination report notes that the veteran 
reported that his PTSD symptoms have slightly increased since 
the last examination.  The veteran reported that the 
situation at work was volatile.  The report indicates that 
the GAF score was 52 which was indicative of moderate 
difficulty in occupational functioning.  An August mental 
health evaluation report indicates that the veteran's GAF 
score was 51 also moderate difficulty in occupational 
functioning. 

The evidence of record shows that for the time period in 
question, the veteran's GAF scores have ranged from 45 to 56.  
The evidence further shows that the GAF scores were 
predominantly 50 to 52.  The veteran's GAF score was 56 on 
one occasion in June 2003.  The Board notes that the VA 
psychologist who performed the September 2007 VA psychiatric 
examination opined that the veteran's GAF score of 52 was 
indicative of the serious nature of the veteran's problems 
due to PTSD.  The Board finds that the medical evidence 
establishes that the veteran's PTSD causes serious 
occupational and social impairment.  

The medical evidence also shows that the veteran has 
deficiencies in mood.  The medical evidence of record shows 
that the veteran is on medication for depression and he has 
chronic depressed mood.  See the VA psychiatric examinations 
dated in May 2001, June 2003, October 2005, and August 2006.  

The medical evidence shows that, at times, the veteran has 
deficiencies in thinking.  The May 2001 VA examination report 
indicates that the veteran had racing thoughts and impaired 
memory and concentration.  The October 2005 VA examination 
report indicates that the veteran had impaired memory.  An 
August 2006 VA mental health evaluation report indicates that 
the veteran had decreased memory and concentration.  

Thus, the Board finds that from March 2001 to September 10, 
2006, the veteran's PTSD more closely approximates the 
criteria for a 70 percent evaluation.  38 C.F.R. § 4.7, see 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that 
the criteria for a 70 percent rating are met where there has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood).

The Board concludes that the evidence of record does support 
the grant of a 70 percent rating for the service-connected 
PTSD.  The appeal is granted to that extent.    

The issue of entitlement to a disability evaluation in excess 
of 70 percent for PTSD is addressed in the remand portion of 
the decision. 


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for the service-connected diabetes mellitus is not 
warranted.  The appeal is denied.  

Entitlement to a 70 percent disability evaluation for PTSD is 
granted prior to September 11, 2006, subject to the 
regulations applicable to the payment of monetary awards.


REMAND

The Board finds that the issue of entitlement to a disability 
rating in excess of 70 percent for PTSD must be remanded for 
additional development and issuance of a supplemental 
statement of the case.  The Board notes that after the 
October 2006 supplemental statement of the case was issued 
and before the appeal was transferred to the Board in October 
2007, additional pertinent evidence was received at the RO 
and associated with the claims folder.  The evidence consists 
of treatment records from the Vet Center dated from November 
2005 and August 2007 and a VA psychiatric examination dated 
in September 2007.  The veteran did not waive his right to 
have the evidence reviewed by the RO.  

Pursuant to 38 C.F.R. § 19.37(a) (2007), evidence received at 
the RO before the case is transferred to the Board will be 
considered by the RO and a supplemental statement of the case 
will be issued unless the new evidence is duplicative of 
evidence previously considered or is otherwise not relevant 
to the appellant's claim.  In the present case, the Board 
finds that this evidence is relevant to the claim for a 
rating in excess of 70 percent for PTSD.  This evidence 
addresses the current severity of the PTSD.  This evidence is 
not duplicative of evidence previously considered.  See 38 
C.F.R. § 19.37(a) (2007).  Thus, the Board finds that due 
process considerations compel the conclusion that the RO must 
first adjudicate the claim for entitlement to a disability 
evaluation in excess of 70 percent for PTSD in light of the 
medical evidence not previously considered.  Under these 
circumstances, the Board will remand this matter to the RO 
for consideration of the pertinent evidence and for issuance 
of a supplemental statement of the case reflecting such 
consideration.  See 38 C.F.R. § 19.31 (2007). 

The record shows that the veteran receives treatment for PTSD 
at the VA medical facility and Vet Center in Corpus Christi.  
The Board finds that the RO should make an attempt and obtain 
the VA mental health treatment records from these facilities 
dated from August 2007 to present.  VA has a duty to seek 
these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of PTSD from the VA medical 
center and Vet Center in Corpus Christi 
dated from August 2007 to present.  

2.  Readjudicate the issue on appeal.  
If all the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
case should then be returned to the 
Board if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


